DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to a computer program product comprising a computer-readable medium, which given its broadest reasonable interpretation, is software per se. Amending the claims to read “a non-transitory computer-readable medium” would overcome this rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4, 8, and 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jiang (US 2008/0137574).
For Claims 1 and 8, Jiang teaches a method for wireless communication, and an apparatus for wireless communication, comprising: at least one processor (see claim 15, paragraph 14: hardware); the method comprising: 
receiving a first packet with a first sequence number (see paragraphs 24-25); 
processing the first packet for transmission to a receiving entity (see paragraphs 24-25); 
receiving a second packet with a second sequence number earlier than the first sequence number, the second packet being received out of order with respect to the first packet (see paragraphs 24-25, 29-30); and 
processing the second packet for transmission to the receiving entity, the second packet being processed as if the second packet is later than the first packet (see paragraphs 24-25, 29-30: the second packet is later than the first packet and is processed accordingly).
For Claim 3, Jiang teaches the method, further comprising: incrementing a hyper-frame number (HFN) in response to receiving the second packet out of order, the HFN being used to process the second packet (see paragraphs 33, 39).
For Claims 4 and 9, Jiang teaches the method, wherein the processing the first packet comprises ciphering the first packet with a first count comprising a hyper-frame number (HFN) and the first sequence number (see paragraphs 35-36, 39: the receiver end process of deciphering described here is the inverse of the transmitter side processing of ciphering), and wherein the processing the second packet comprises incrementing the HFN in response to receiving the second packet out of order, and ciphering the second packet with a second count comprising the incremented HFN and the second sequence number (see paragraphs 35-36, 39: the HFN is adjusted appropriately).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (US 2008/0137574) as applied to claim 1 above, and further in view of R2-072043 (3GPP TSG RAN WG2 Meeting #58, Kobe, 7-11 May 2007).
For Claim 2, while Jiang does mention a handover case (see paragraph 7), Jiang as applied above is not explicit as to, but R2-072043 teaches the method, wherein the receiving entity is a user equipment (UE), and wherein the first and second packets are forwarded by a source base station to a target base station during handover of the UE from the source base station to the target base station (see Figure 3, section 2.3 alternative 2: handling forwarded packets at handover).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to handle packet reordering as in Jiang during handover as in R2-072043) The motivation would be to ensure the endpoint device is able to reorder and decipher packets even when the packet ordering is disrupted by handover.
For Claim 7, Jiang as applied above is not explicit as to, but R2-072043 teaches the method, wherein the first and second packets are processed as each packet is received, without buffering the first and second packets (see Figure 3, section 23 alternative 2: packets are sent on from target BS without buffering).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to handle packets in handover as in R2-072043 when managing packet transmissions as in Jiang. The motivation would be to reduce latency and avoid congestion at the base station.

Claim(s) 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (US 2008/0137574) in view of R2-072043 (3GPP TSG RAN WG2 Meeting #58, Kobe, 7-11 May 2007).
For Claims 11 and 14, Jiang teaches a wireless communication device, and a computer program product, comprising: a computer-readable medium comprising code (see paragraph 14, claim 15: memory—the embodiment Jiang teaches here is the transmitting side device, but it is well known that receiving side devices correspondingly comprise processors, memory, etc. and execute software), the device  comprising: 
means for receiving a sequence of packets from a base station at a user equipment (UE) (see paragraph 13: delivering packets to data processing entity), and wherein the target base station discards at least one forwarded packet that cannot be sent in order to the UE, or receives the forwarded packets out of order and re-orders the packets prior to transmission to the UE, or receives a forwarded packet out of order and processes the packet as if received in order (see paragraphs 24-25, 29-30: the second packet is later than the first packet and is processed accordingly); and 
means for processing each packet in the sequence to recover the packet (see paragraph 13).
While Jiang does mention a handover case (see paragraph 7), Jiang as applied above is not explicit as to, but R2-072043 teaches the receiving from a target base station at a user equipment packets forwarded by a source base station to the target base station during handover of the UE from the source base station to the target base station (see Figure 3, section 2.3 alternative 2: handling forwarded packets at handover).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to handle packet reordering as in Jiang during handover as in R2-072043) The motivation would be to ensure the endpoint device is able to reorder and decipher packets even when the packet ordering is disrupted by handover.
For Claims 12 and 15, Jiang further teaches the device, wherein the means for processing each packet in the sequence is configured to: 
increment a hyper-frame number (HFN) if the packet has a smaller sequence number than a sequence number of a preceding packet in the sequence (see paragraphs 35-36, 39: receive end process, appropriately handling HFN), and 
decipher the packet with a count comprising the HFN and the sequence number of the packet (see paragraphs 35-36, 39: receive end process, appropriately handling HFN).
For Claims 13 and 16, Jiang further teaches the device, further comprising: 
means for delivering recovered packets in the sequence to upper layers, wherein at least one recovered packet is delivered out of order to the upper layers (see paragraphs 22-26: reordering at PDCP layer); and 
means for re-ordering data in the recovered packets in the upper layers (see paragraphs 22-26: reordering at PDCP layer).

Allowable Subject Matter
Claims 5, 6, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sammour et al. (US 2009/0016301) teaches a system in which the proper HFN for reordering is indicated by signaling. Jiang et al. (US 2002/0110095) teaches a system for managing HFN synchronization. Jiang (US 2006/0203823) teaches a system in which HFN synchronization is maintained by discarding out of order packets. Mildh et al. (US 2010/0265912) teaches a system for managing sequence numbers in handover. Yi et al. (US 2003/0157927) teaches a system in which a target base station adjusts HFN based on knowing what the UE will do.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA L DECKER whose telephone number is (571)270-3946. The examiner can normally be reached 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 





/CASSANDRA L DECKER/Examiner, Art Unit 2466                                                                                                                                                                                                        8/5/2022


/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466